     Case 2:20-cv-01577-MWF-JEM Document 14 Filed 06/11/20 Page 1 of 1 Page ID #:121



1      BOWMAN AND BROOKE LLP
       Richard L. Stuhlbarg (SBN: 180631)
2      E-mail: richard.stuhlbarg@bowmanandbrooke.com
       Garrett B. Stanton (SBN: 324775)
3      Email: garrett.stanton@bowmanandbrooke.com
       970 West 190th Street, Suite 700
4      Torrance, California 90502
       Tel No.: 310/ 768-3068
5      Fax No.: 310/ 719-1019
6      Attorneys for Defendant FCA US LLC
7
8                             UNITED STATES DISTRICT COURT
9            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
11      SHARLEIN ZAZUETA,                           )   CASE NO: 2:20-cv-01577-MWF (JEMx)
                                                    )   (Removed from Los Angeles County
12                     Plaintiff,                   )   Superior Court, Case No. 20STCV01558)
                                                    )
13              v.                                  )   Judge Michael W. Fitzgerald
                                                    )   Magistrate Judge John E. McDermott
14      FCA US LLC, a Limited Liability             )
        Company; and DOES 1 through 10,             )   ORDER GRANTING JOINT
15      inclusive,                                  )   STIPULATION TO PROTECTIVE
                                                    )   ORDER
16                     Defendants.                  )
               _____                                )   Action Filed:       January 14, 2020
17                                                  )   Trial:              March 23, 2021
18
19             Pursuant to the parties’ Stipulation seeking a Protective Order to facilitate the
20     exchange of information and documents which may be subject to confidentiality
21     limitations on disclosure due to state laws, federal laws, and privacy rights, good
22     cause is found and it is hereby Ordered that the Stipulation is GRANTED. The
23     Parties’ Protective Order shall govern the exchange of information and documents
24     which may be subject to confidentiality limitations.
25     IT IS SO ORDERED.
26     Dated: ___________
               6/11/2020                        ______________________________
27                                              JUDGE JOHN E. MCDERMOTT
                                                UNITED STATES MAGISTRATE JUDGE
28



       22559057v2                               1                Case No. 2:20-cv-01577-MWF (JEMx)
